Exhibit 10.1


THIRD AMENDMENT AND LIMITED WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT AND LIMITED WAIVER to Amended and Restated Credit Agreement
(this “Amendment”) is entered into as of July 27, 2018, by and between JPMORGAN
CHASE BANK, N.A., (“JPMorgan”) as Administrative Agent (in such capacity,
“Administrative Agent”), the Lenders party hereto (each a “Lender” and
collectively, the “Lenders”) including JPMorgan in its capacity as a Lender, the
Loan Parties party hereto and THE MEET GROUP, INC., a Delaware corporation
(“Borrower”).
RECITALS
A.Administrative Agent, Lenders, the Loan Parties and Borrower have entered into
that certain Amended and Restated Credit Agreement dated as of September 18,
2017 (as amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated October 18, 2017, that certain Second Amendment to Amended and
Restated Credit Agreement, dated March 7, 2018and as amended from time to time,
the “Credit Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Credit Agreement.
C.    The Borrower and the Loan Parties have requested that the Administrative
Agent and the Lenders amend and waive certain provisions of the Credit Agreement
and the Administrative Agent and the Lenders have agreed to amend and waive
certain provisions of the Credit Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.
2.    Amendments to Credit Agreement.
2.1    Section 1.01 (Defined Terms). Section 1.01 of the Credit Agreement is
hereby amended and restated by amending and restating the definition of “Working
Capital” as follows:
“Working Capital” means, at any date, the excess of current assets of the
Borrower and its Subsidiaries other than cash or cash equivalents on such date
over current liabilities (excluding the current portion of long-term debt) of
the Borrower and its Subsidiaries on such date other than Revolving Loans and
Letters of Credit, all determined on a consolidated basis in accordance with
GAAP.
 
2.2    Section 1.01 (Defined Terms). Section 1.01 of the Credit Agreement is
hereby amended and restated by adding the definition of “Third Amendment” and
“’Third Amendment Effective Date”, as follows:
“Third Amendment” means that certain Third Amendment to the Credit Agreement
dated as of the Third Amendment Effective Date.
“Third Amendment Effective Date” has the meaning assigned to the term in the
Third Amendment.
2.3    Section 2.11(c). Section 2.11(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:


WEST\282286581.3

--------------------------------------------------------------------------------




“(c)    Commencing with the fiscal year end 2017 (and for such fiscal year, for
the period commencing on October 31, 2017 through December 31, 2017), no later
than the date that is ten days after the earlier of (i) the date on which the
Borrower’s annual audited financial statements for the immediately preceding
fiscal year are delivered pursuant to Section 5.01 or (ii) the date on which
such annual audited financial statements were required to be delivered pursuant
to Section 5.01, the Borrower shall prepay the Obligations as set forth in
Section 2.11(e) below in an amount equal to (A) fifty percent (50%) of the
Borrower’s Excess Cash Flow for the immediately preceding fiscal year (or
portion thereof for purposes of fiscal year 2017) as set forth in paragraph (e)
below, or (B) zero percent (0%) of the Borrower’s Excess Cash Flow for the
immediately preceding fiscal year (or portion thereof for purposes of fiscal
year 2017) as set forth in paragraph (e) below if the Borrower’s Total Leverage
Ratio is less than 0.50 to 1.00. Each Excess Cash Flow prepayment shall be
accompanied by a certificate signed by a Financial Officer certifying the manner
in which Excess Cash Flow and the resulting prepayment were calculated, which
certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent.”
3.    Limited Waiver.
3.1    An Event of Default has occurred and currently exists under the Credit
Agreement as a result of the Borrowers’ failure to prepay the Obligations in
accordance with Section 2.11(c) of the Credit Agreement for the fiscal year end
2017 (the “Existing Event of Default”). The Borrowers represent and warrant that
the Existing Event of Default is the only Default or Events of Default that
exists under the Credit Agreement and the other Loan Documents as of the date
hereof. Subject to the satisfaction of the conditions precedent set forth in
Section 7 hereof, the Administrative Agent and the Lenders hereby waive the
Existing Event of Default in existence on the date hereof. The waiver contained
herein shall be limited precisely as written and, except as expressly provided
herein, shall not be deemed or otherwise construed to constitute a waiver of any
Default or Event of Default now existing or hereafter arising or any other
provision or to prejudice any right, power or remedy which the Administrative
Agent and the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document (after giving
effect to this Amendment), all of which rights, powers and remedies are hereby
expressly reserved by the Administrative Agent and the Lenders.
4.    Limitation of Amendment.
4.1    The amendments set forth in Section 2 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Administrative Agent or any Lender may now have or may
have in the future under or in connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Representations and Warranties. To induce Administrative Agent and Lenders
to enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;
5.3    The organizational documents of Borrower delivered to Administrative
Agent and Lenders on the Effective Date, or subsequent thereto, remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;


WEST\282286581.3

--------------------------------------------------------------------------------




5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Amendment shall become effective as of the date first
written above only upon satisfaction in full in the discretion of the
Administrative Agent of each of the following conditions (the “Third Amendment
Effective Date”):
7.1    The Administrative Agent shall have received a copy of this Amendment
duly executed and delivered by all of the Lenders, the Borrower, each other Loan
Party and the Administrative Agent;
7.2    The representations and warranties of or on behalf of the Loan Parties in
this Amendment are true, accurate and complete (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) on and as of the Third Amendment Effective
Date;
7.3    The Loan Parties shall have paid all outstanding costs and expenses owed
to the Administrative Agent pursuant to Section 9.03 of the Credit Agreement,
including, without limitation, all reasonable fees, charges and disbursements of
counsel for the Administrative Agent;
7.4    The Administrative Agent shall have received on or prior to the Third
Amendment Effective Date, a prepayment of the Obligations to be applied as set
forth in Section 2.11(e) of the Credit Agreement in an amount equal to fifty
percent (50%) of the Borrower’s Excess Cash Flow for the period commencing on
October 31, 2017 through December 31, 2017.
7.5    The Administrative Agent shall have received all other documents,
opinions or materials requested by the Administrative Agent, in each case, in
form and substance reasonably acceptable to the Agent.
8.    Ratification, etc. Except as expressly amended or otherwise modified
hereby, the Credit Agreement, each other Loan Document and all documents,
instruments and agreements related thereto are hereby ratified and confirmed in
all respects and shall continue in full force and effect. This Amendment shall
constitute a Loan Document. The Loan Parties hereby ratify and reaffirm the
validity and enforceability of all of the Liens and security interests
heretofore granted and pledged by the Loan Parties pursuant to the Loan
Documents to which it is a party to the Administrative Agent, on behalf and for
the benefit of the Lenders, as collateral security for the Secured Obligations,
and acknowledge that all of such Liens and security interests, granted, pledged
or otherwise created as security for the Secured Obligations continue to be and
remain collateral security for the Secured Obligations from and after the Third
Amendment Effective Date.


WEST\282286581.3

--------------------------------------------------------------------------------




9.    Reference to and Effect on the Credit Agreement.
9.1    Upon the effectiveness of this Amendment, (A) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
or otherwise modified hereby and (B) each reference in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended or
otherwise modified hereby.
9.2    Except as specifically waived, amended or otherwise modified above, the
terms and conditions of the Credit Agreement and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.
9.3    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender under the Credit
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, in each
case except as specifically set forth herein.
10.    RELEASE. IN CONSIDERATION OF THIS AMENDMENT, THE LOAN PARTIES HEREBY
IRREVOCABLY RELEASE AND FOREVER DISCHARGE THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES OF ACTION WHATSOEVER WHICH ANY LOAN
PARTY MAY NOW HAVE OR CLAIM TO HAVE ON AND AS OF THE THIRD AMENDMENT EFFECTIVE
DATE AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN OR UNKNOWN, LIQUIDATED
OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, AND OF
EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY, “CLAIMS”) WITH RESPECT TO THE
LOAN DOCUMENTS, OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH RELEASED PERSON.
11.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.
[Balance of Page Intentionally Left Blank]






WEST\282286581.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
THE MEET GROUP, INC., as Borrower


By:    
Name:     
Title:     




SKOUT, LLC, as a Loan Guarantor


By:    
Name:     
Title:     




IFWE, INC., as a Loan Guarantor


By:    
Name:     
Title:     




COLLECTED LABS LLC, as a Loan Guarantor


By:    
Name:     
Title:     




STIG, LLC, as a Loan Guarantor


By:    
Name:     
Title:     




HI5 INC., as a Loan Guarantor


By:    
Name:     
Title:     






















WEST\282286581.3

--------------------------------------------------------------------------------




[Signature Page to Third Amendment to Amended and Restated Credit Agreement]


WEST\282286581.3

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually, and as
Administrative Agent, the Swingline Lender and Issuing Bank


By:    
Name:     
Title:     




JPMORGAN CHASE BANK, N.A., as Lender


By:    
Name:     
Title:     














































































[Signature Page to Third Amendment to Amended and Restated Credit Agreement]


WEST\282286581.3

--------------------------------------------------------------------------------




SILICON VALLEY BANK, as a Lender


By:    
Name:     
Title:     
































































































[Signature Page to Third Amendment to Amended and Restated Credit Agreement]


WEST\282286581.3

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION


By:    
Name:     
Title:     






















































[Signature Page to Third Amendment to Amended and Restated Credit Agreement]


WEST\282286581.3

--------------------------------------------------------------------------------




CADENCE BANK, N.A.


By:    
Name:     
Title:     






















































[Signature Page to Third Amendment to Amended and Restated Credit Agreement]


WEST\282286581.3